     Case 3:20-cv-02358-DMS-LL Document 10 Filed 04/27/21 PageID.35 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALEX BECK, individually, and on behalf               Case No.: 20cv2358 DMS(LL)
     of all others similarly situated,
12
                                        Plaintiffs,       ORDER LIFTING STAY AND
13                                                        SETTING DEADLINE FOR
     v.                                                   RESPONSIVE PLEADING
14
     MOSSY NISSAN OCEANSIDE, and
15
     DOES 1 through 10, inclusive,
16                                    Defendants.
17
18
19
20
21
22         On January 25, 2021, this Court stayed this case pending the Supreme Court’s
23   decision in Duguid v. Facebook, Inc., Case No. 19-511, and ordered the parties to file a
24   joint status report after the Supreme Court issued its decision. The Supreme Court has now
25   issued its decision, and the parties have filed their joint status report. In accordance
26   ///
27   ///
28   ///

                                                      1
                                                                                    20cv2358 DMS(LL)
     Case 3:20-cv-02358-DMS-LL Document 10 Filed 04/27/21 PageID.36 Page 2 of 2



1    therewith, this Court lifts the stay on this case, and orders Defendant to file its responsive
2    pleading on or before May 24, 2021.
3          IT IS SO ORDERED.
4    Dated: April 27, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                   20cv2358 DMS(LL)
